Citation Nr: 0006760	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to secondary service connection for a left 
knee disorder.

3.  Entitlement to secondary service connection for a low 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the RO denying 
service connection for right and left knee disabilities and 
for a low back disorder.  In February 1997, the veteran 
appeared and gave testimony at a Board hearing at the RO, a 
transcript of which is of record.  

In April 1997, the Board remanded this case to the RO for 
further development that has been completed.  The case is 
before the Board for appellate consideration at this time.


FINDINGS OF FACT

1. The veteran's current chronic right knee disability was 
not present in service and is not due to an injury to the 
right knee sustained during service.  

2. Degenerative arthritis of the right knee was not present 
during service or during the first post service year.  

3. The veteran is not service connected at the present time 
for a right knee disability or for any other disability.  



CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by service nor may the incurrence of degenerative 
arthritis of the right knee during service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 (1999).  

2 The claim for secondary service connection for a left knee 
disability is without legal merit. 38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994)

3 The claim for secondary service connection for a low back 
disability is without legal merit. 38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

Most of the veteran's service medical records are 
unavailable.  The RO has contacted the National Personnel 
Records Center (NPRC) on several occasions and has been 
repeatedly informed that any existing service medical records 
were destroyed in a fire at that facility in 1973.  The NPRC 
has also informed the RO that no records from the Surgeon 
General's Office were on file.  The sole service medical 
document in the claims folder consists of an October 1959 
physical and mental status profile which indicates that, at 
the time of the veteran's separation from service, his 
physical and mental status was such that he was eligible for 
reenlistment within 90 days without reexamination, unless he 
acquired new diseases or sustained new injuries.  This 
document did not show the existence of any disorder.  

On a March 1996 VA medical examination, the clinical findings 
and diagnosis related to the left knee and not the right 
knee.  The diagnosis as to the left knee was that the veteran 
had a trace of degenerative joint disease.  As regards the 
right knee, it was noted that the veteran had arthroscopic 
surgery on that knee in 1991.  

In an April 1996 statement the veteran's father said that the 
veteran wrote him during 1958 and 1959 that he had been hurt 
and hospitalized while serving with the Army in Germany.  His 
father also said that the veteran had been hospitalized for 
an extended period and was put on limited duty.  It was also 
reported that, at that time, the veteran had been unable to 
bend, stand, march, or lift.  

In July 1996 statements the veteran's sister and brother-in-
law said that, in early 1958, they were informed that the 
veteran had been hospitalized in service for the treatment of 
back and knee injuries.  

During a February RO 1997 hearing before the undersigned 
Board member, the veteran stated that he sustained a severe 
twisting injury to the right knee while serving in the Army 
in Germany.  He said that his right leg was casted from the 
thigh to the ankle for a couple of weeks and, when the cast 
was removed a few weeks later, his right knee was badly 
swollen.  He said that he refused a medical discharge, and 
was placed on a limited profile due to his knee injury.  The 
veteran said that there had been no fracture of his right leg 
but his injuries resulted in damage to the ligaments of the 
right knee.  He said that he did not seek any treatment for 
his right knee from the time of his service discharge to the 
1990s and that, during that interval, he lived with the pain.  
He said that he underwent surgery on his right knee in the 
early 1990s.  The veteran denied any specific injuries to his 
back and left knee but he believed that his right knee 
disability caused him to walk in such a way as to damage his 
back and left knee.  

During a VA medical examination in December 1997, the veteran 
gave a history of a rotation injury to his right knee while 
in service.  He said that, 8 years prior to the examination, 
he suffered further injury to his right knee in an automobile 
accident.  During the examination, the veteran complained of 
ongoing right knee discomfort with associated burning down 
the right lower extremity.  The veteran also complained of 
occasional swelling.  Clinical findings revealed a normal 
gait pattern, healed arthroscopic scars, a 10 degree 
limitation of flexion, mild crepitus and an absent anterior 
cruciate ligament.  After the examination the examining 
physician said that it was not possible for him to determine 
if the veteran's right knee disorder was secondary to his 
post service automobile accident or to an injury while in the 
military.  The doctor said that he would need to review the 
findings of an MRI and arthroscopic examination performed 
after the automobile injury in order to make such a 
determination.  The doctor said that if the MRI report and 
the arthroscopy revealed old degenerative changes in the knee 
then it was likely that these findings were due to the injury 
during service.  If these studies revealed more recent 
changes, then they were likely due to the automobile accident 
injuries.  

In February 1999 private clinical records were received which 
revealed that the veteran was involved in an automobile 
accident in June 1990, the day prior to treatment, which 
resulted in injuries to the cervical spine, lumbar spine, the 
head, both shoulders, the right elbow and the right knee.  He 
complained of severe pain in the low back and the knee.  His 
past medical history was said to be negative.  Examination of 
the low back revealed paraspinal muscle spasms.  Examination 
of the right knee revealed crepitus on motion and there was 
tenderness to deep palpation, both medially and laterally.  
There was evidence of an effusion laterally with lateral 
tracking of the patella.  Stress testing of the lateral 
collateral ligament revealed a feeling of subluxation along 
the lateral joint line and lateral collateral ligament.  X-
rays of the lumbar spine showed straightening and some 
intervertebral disc space narrowing between L4-L5 and L5-S1.  
An MRI study of August 1990 showed a meniscus tear of the 
right knee that involved the inferior surface of the 
posterior horn of the medial meniscus.  A physiological 
suprapatellar effusion was noted and there was joint space 
narrowing which involved the medial femoral tibial joint.  In 
September 1990 the veteran underwent arthroscopic repair of 
an acutely and chronically inflamed right knee with medial 
and collateral synovitis and extensive post-traumatic 
chondromalacia involving the femoral and tibial condyles of 
mostly the medial compartment.  During subsequent treatment 
in to January 1993, the veteran was noted to have severe 
post-traumatic arthritis in the right knee.  In January 1993, 
it was said that the veteran suffered from a chronic 
degenerating condition as a result of his automobile accident 
of June 1990.  

In July 1999 it is indicated that the VA physician who had 
previously examined the veteran in March 1996, further 
reviewed the claims folder.  He concluded that the veteran 
had known significant trauma to the right knee in a June 1990 
automobile accident and that all of the veteran's right knee 
pathology was due to this incident.  The doctor did not feel 
that the veteran's right knee pathology was due to injury 
during service.  

II. Legal Analysis  

When the Board last reviewed the veteran's claims in April 
1997, it was aware of the heightened duty to assist the 
veteran consequent to the loss of virtually all of his 
service medical records.  See Dixon v. Derwinski, 3 Vet. App 
261 (1992).  Therefore the Board remanded the case in order 
that the records of the veteran's treatment in the 1990s 
could be obtained and in order to afford him a further VA 
examination of his right knee disability and for the 
obtaining of a medical opinion as to the etiology of his 
current right knee pathology.  In so remanding the case, the 
Board essentially developed the record as if the veteran's 
claim for service connection for his right knee disorder was 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The requested development has been completed and no further 
assistance to the veteran is required to fulfill the VA's 
duty to assist the veteran in the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).  The Board will now 
address the claim for service connection for a right knee 
disorder as if a well grounded claim had been filed.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  (West 1991 & Supp. 1999).  Service 
connection may be granted for disability diagnosed after 
service when the evidence indicates that the disability had 
its onset during service.  38 C.F.R. § 3.303(d) (1999).  
Service connection for degenerative arthritis may be granted 
if it manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

The veteran has asserted that his current right knee 
disability is due to an injury to the knee sustained during 
service.  While it is unfortunate that most of the veteran's 
service medical records are unavailable, the Board notes that 
a review of the record reveals no findings or complaints of 
any right knee disability until 1990, more than 30 years 
after the veteran's discharge from service, when he was 
treated for injuries sustained in a June 1990 automobile 
accident.   Moreover, the Board notes that no history of any 
prior right knee injury was reported at the time of the 
veteran's 1990 treatment and X-rays, an MRI study, and 
arthroscopy performed during the early 1990s reveal no 
evidence of any old right knee pathology which could be 
reasonably associated with the veteran's reported right knee 
injury during service.  In addition, a VA physician who 
recently examined the veteran and reviewed the clinical 
record has opined that the veteran's current right knee 
disorder is not related to any service injury to the right 
knee.  Since the preponderance of medical evidence does not 
demonstrate the existence of any right knee pathology of 
service origin, service connection for a right knee 
disability must be denied.  

In regard to the veteran's claims for secondary service 
connection for left knee and back disabilities, the Board 
notes that service connection is not currently in effect for 
a right knee disorder or for any other disability.  Under the 
relevant regulation, secondary service connection may be 
assigned for disability which is proximately due to or the 
result of a service connected disorder, or for that portion 
of a nonservice connected disability which has been 
aggravated by a service connected disability.  38 C.F.R. § 
3.310(a) (1999); Allen v Brown 7 Vet. App. 439 (1995).  

Since the veteran is not service connected for any 
disability, it is evident that there is no legal basis by 
which secondary service connection could be granted for a 
left knee disability or a low back disorder.  

Since there is no legal basis upon which to base a grant of 
secondary service connection for a left knee disability and a 
grant of secondary service connection for a back disorder, 
secondary service connection for these disabilities must be 
denied for the reason that these claims are without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 

ORDER

Service connection for a right knee disorder is denied.  

Secondary service connection for a left knee disorder is 
denied.  

Secondary service connection for a low back disorder is 
denied.  



		
	BRUCE E. HYMAN.
	Member, Board of Veterans' Appeals



 

